Lxjdeling, C. J.
The plaintiff sued the administrators of the succession of K. Thompson and hi* surviving widow and heirs on two promissory notes executed by the deceased Thompson, and to revoke certain donations made to his child en during his life, aud for personal judgment against tho widow and children, Letchford & Co., who had a judgment against Thompson before his death, intervened in tlio suit and prayed for the same thing.
If this bo regarded as a suit for a separation of patrimony, tho prescription of three months must be maintained; if it be regarded as an action to revoke, the sales before, tho death of the lather, on tile ground of fraud, they have failed to establish fraud At, the time the. donations were, made the father was perfectly solvent, and he continued to be solvent, until his death. The evidence in the record shows that at the rime ol his death he had in his possession several thousand dollars, which were divided, among the heirs after his death. Tho judgment against the widow in community and the heirs personally is correct. It is therefore ordered and adjudged that the judgment of the lower court bo affirmed, appellants to pay the costs of this appeal.